Citation Nr: 0112740	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1942 and from July 1945 to June 1946.  He was a POW 
from April 1942 to September 1942.  He died on July [redacted], 1996; 
the appellant is his surviving spouse.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied entitlement to service 
connection for the cause of the veteran's death.

In November 1973, VA determined the veteran had forfeited his 
rights to disability compensation because he knowingly and 
intentionally furnished materially false and fraudulent 
statements and evidence in support of his claim of 
entitlement to service connection for pulmonary tuberculosis 
(PTB).  This fact shall not prohibit payment of dependency 
and indemnity compensation, if such is allowed in a favorable 
decision.  38 U.S.C.A. § 6103(c) (West 1991).  

In December 2000, the Board received additional medical 
evidence from the appellant in connection with her claim; 
however, this evidence is irrelevant to the claim because it 
reflects medical treatment pertaining to the appellant rather 
than the veteran.  

  
 FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2. The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  

  

CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service; nor 
is it related to an injury or disease that may have been 
presumed to have been service incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1941 to 
September 1942 and from July 1945 to June 1946.  He was a POW 
from April 1942 to September 1942.

In a January 1954 letter, the veteran requested disability 
compensation without specifying any disability.  His 
subsequent disability application in February 1954 listed PTB 
as his only claimed disease.  He noted November 1952 X-rays 
showing PTB and indicated he had never had a medical 
examination from any U.S. government civilian agency.  
 
In February 1954, the Manila RO sent a general information 
request to VA Records Center, but the results of that search 
revealed no records.  A request for army information was also 
sent in February 1954.  The request was returned in June 1954 
with an attached and completed VA Form 632.  This form 
indicates the veteran was a POW from April 1942 to September 
1942.  Records of physical examination during service were 
deemed either lost or destroyed as a result of the war or 
otherwise unavailable.

In January 1948, the veteran completed an Affidavit for 
Philippine Army Personnel.  In this form, he indicated 
receiving no wounds or illnesses during active service.  He 
did mention, however, that he was sick with malaria and 
beriberi after his release from service.  

In June 1954, the RO denied entitlement to service connection 
for PTB.  In 1968, the claim was reopened after the veteran 
submitted X-ray evidence considered new and material.  This 
claim was again denied, and his intentional misrepresentation 
of the submitted X-ray evidence was considered fraudulent.  
The RO then determined he had forfeited his rights by these 
actions.        

A certified copy of the veteran's death certificate 
establishes he died on July [redacted], 1996.  The death certificate 
shows cardiorespiratory arrest, pneumothorax, and advanced 
PTB as the immediate causes of death.  The death certificate 
also indicates cardiac arrhythmia was the antecedent cause of 
death.  The certifying physician indicated the onset of the 
causes of death to be 19 years prior, when the veteran was 59 
years of age.      

During his lifetime, the veteran had no adjudicated service-
connected disabilities.  In July 1998, the appellant applied 
for entitlement to service connection for the cause of the 
veteran's death.     

In June 1998, Dr. SCN (initials), the attending physician at 
Jayabas Community Hospital (who also certified the veteran's 
death), certified the veteran was confined and treated for 
the disabilities which caused his death.  

In July 1998, Dr. SCN completed a handwritten certification 
on her prescription pad that the veteran had "weakened body 
resistance since his prison days in Capas, Tarlac.  Since 
then, he was prone to respiratory tract infections."



In July 1998, Dr. HGC certified the veteran was confined to 
Veterans Memorial Medical Center in Quezon City with a 
diagnosis of PTB.  

In November 1999, the RO sent a letter to the appellant 
requesting evidence of localized edema in the veteran because 
new POW legislation would allow for presumptive service 
connection for ischemic heart disease considered as beriberi 
heart disease.    

In its January 2000 rating decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death. 

In February 2000, the appellant submitted a joint affidavit 
from two former neighbors of the appellant and veteran.  The 
affidavit indicates the affiants were neighbors of the 
veteran and appellant for 45 years, during which they 
witnessed poor ambulation by the veteran, frequent illnesses 
of the veteran requiring consultation, as well as dyspnea, 
swelling of the feet, legs, and ankle joint.  

Also in February 2000, the appellant submitted a joint 
affidavit from two former POWs who stated they were interned 
with the veteran at Capas, Tarlac and personally observed the 
veteran suffering from swelling of the feet, leg, and ankle 
joint, beriberi, dysentery, and malaria.       

In its March 2000 rating decision, the RO again denied 
entitlement to service connection for the cause of the 
veteran's death, and the appellant has since perfected her 
appeal of that issue.  



Criteria

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.312 (2000).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Notwithstanding the foregoing, 
service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for a disability 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993), 
and Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2000).  

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).


Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307(d), 3.309.  

Also, a chronic disease will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. The disease must have become 
manifest to a 
degree of 10 percent or more within 1 year (for Hansen's 
disease (leprosy) and tuberculosis, within 3 years; multiple 
sclerosis, within 7 years) from the date of separation from 
service as specified in paragraph (a)(2) of this section.  
38 C.F.R. § 3.307(a)(3).

If a veteran is: (1) A former POW and; (2) as such was 
interned or detained for not less than 30 days, beriberi 
heart disease shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.  (For purposes of this section, the term 
beriberi heart disease includes ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.)  38 C.F.R. § 3.309(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).





The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


Analysis

I. Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).   


Specifically, the record shows the RO issued a development 
letter in November 1999, followed by a rating decision in 
January 2000.  After receipt of additional evidence, the RO 
issued another rating decision in March 2000.  After the 
notice of disagreement was received in April 2000, the RO 
issued a statement of the case.  These documents and actions 
specifically notified the appellant of what is required to 
substantiate her claim.   

With regard to obtaining records, there are no adequately 
identified outstanding records, private or Federal, requiring 
VA's assistance.  As noted above, a search in 1954 deemed any 
service medical records as either lost or destroyed as a 
result of the war or otherwise unavailable.  As for 
requesting a file opinion review, the Board finds that it is 
unnecessary in the instant claim because the record's 
deficiency in establishing in-service incurrence or 
aggravation (or presumptive service connection), cannot be 
aided by further review of the evidence by a medical 
professional.  Thus, there is no reasonable possibility that 
a file opinion review would assist in proving the claim.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

The appellant presented contentions demonstrating her notice 
and knowledge of the changes in law and what is required for 
entitlement to service connection for the veteran's cause of 
death.  For instance, after the RO sent a letter explaining 
the possibility of a presumptive service connection for heart 
disease, the appellant submitted two affidavits certifying 
the veteran experienced localized edema in the remote past, 
in order to establish the presumption.

The Board finds that the appellant is not prejudiced by its 
consideration of her claim pursuant to the new law without it 
first being considered by the RO.   VA has already met all 
obligations to the appellant under this new law.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


II. Service Connection for Cause of Death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected-disability claims 
brought by the veteran before his death.   Lathan, supra; 
38 C.F.R. § 20.1106 (2000).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The current disability requirement has been met because the 
veteran died of advanced PTB, pneumothorax, and cardiac 
arrhythmia (antecedent cause).  Carbino, supra.   

The probative evidence, however, establishes that these 
diseases were not incurred in or aggravated by military 
service and that they were not manifested within any 
presumptive period thereafter.  38 C.F.R. § 3.303, 3.309.  In 
addition to effectively showing that in-service incurrence 
was not established for any disease, the evidence also rebuts 
any presumptive service connection established by the 
appellant from her submissions.  

PTB/pneumothorax

There is no evidence the veteran had PTB (or closely related 
pneumothorax (induced or otherwise)) during service or within 
three years thereafter.  38 C.F.R. § 3.303, 3.307(a)(3).  The 
veteran did not list any wound or illness in his 1948 Army 
affidavit, completed two years after discharge.  As noted in 
the June 1954 rating decision, the earliest evidence of PTB 
is derived from a November 1952 chest X-ray, which showed 
only minimal PTB at that time.  Certifying physician Dr. SCN 
noted on the veteran's death certificate that the multiple 
causes of his death had their onset only 19 years earlier in 
1977, which is 31 years after discharge.  Furthermore, the 
veteran was never able establish service connection for PTB 
during his lifetime, even after resorting to fraud.

Dr. SCN's supplemental statement in July 1998, the same month 
the appellant commenced her present claim, attempts to relate 
the veteran's death back to his days as a POW.  This document 
is accorded no probative value.  The statement is wholly 
inconsistent with her assessment at the time she completed 
the veteran's death certificate.  
Additionally, Dr. SCN states the veteran had weakened body 
resistance since his days in Capas, Tarlac; this is more a 
factual statement than a medical conclusion, yet there is no 
evidence Dr. SCN reviewed relevant medical files of the 
veteran or treated him during service or within any 
presumptive period thereafter that would allow for such an 
observation.  As this is not established as her own 
observation, it can be nothing more than conjecture or 
reported medical history from a lay person.  If the latter, 
it is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).

As for the February 2000 affidavit from neighbors wherein 
they report observing the veteran's dyspnea, no probative 
value is given, as discussed in further detail below.  Yet, 
even assuming its credibility, the veteran's neighbors stated 
they began residing in close proximity to the veteran and 
appellant beginning in 1950, four years after discharge.  In 
this case, the presumptive period during which PTB must have 
manifested itself post-service was from 1946 to 1949.  
38 C.F.R. § 3.307(a)(3).  


Ischemic Heart Disease/Beriberi

In his fairly contemporaneous January 1948 affidavit for 
Philippine Army Personnel, the veteran stated he was treated 
for beriberi after his release from service.  In February 
2000, affidavits attest to signs of beriberi during service.  
Thus, the appellant has submitted competent lay evidence in 
the form of affidavits that indicate the veteran suffered 
from beriberi and/or heart disease during service.  However, 
the appellant has not satisfied the presumption of service 
connection for ischemic heart disease because there is 
entirely no evidence of post-service heart disease, up to and 
including the veteran's death.  

The veteran's death certificate does not list heart disease 
as a cause of death, and it is therefore neither a principal 
or contributory cause of death, which would allow for service 
connection.   

As the death certificate does mention cardiac arrhythmia as 
an antecedent cause of death, the Board has also considered 
the probative value of the February 2000 affidavits submitted 
by the appellant.  Here, even if a presumption for heart 
disease were established, that presumption is clearly 
rebutted by the probative evidence.  

In this case, it is significant that during the veteran's 
lifetime, he only pursued service connection claims related 
to his PTB.  The evidence submitted in regard to those claims 
make no mention of heart disease.  Several months after the 
RO advised the appellant of POW legislation related to heart 
disease, she was remarkably able to submit affidavits from 
two individuals who reportedly witnessed the veteran during 
his POW internment and two other individuals who observed the 
veteran during a 45-year period subsequent to service.  The 
timeliness and ease to which the appellant managed to produce 
such remote information, to say nothing of the ability of the 
affiants to recall such detailed information years later, 
casts doubt on the credibility of that information.  That the 
record is devoid of any complaints or treatment of heart 
disease, including cardiac arrhythmia, during the veteran's 
lifetime further undermines the veracity of these affidavits.    

The medical conclusions by the veteran's POW comrades that he 
suffered from beriberi, dysentery, and malaria cannot 
constitute competent medical evidence since lay witnesses 
cannot diagnose or render medical opinions on causation or 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration). 


Other considerations, such as the veteran's advanced age of 
78 at the time of his death and the lack of medical treatment 
for heart disease during his lifetime, also tend to rebut any 
presumptive service connection of heart disease.  The Board 
again notes that certifying physician Dr. SCN noted on the 
veteran's death certificate that the multiple causes of his 
death had their onset only 19 years earlier in 1977, which is 
31 years after discharge.  

Consequently, the Board finds that the February 2000 
affidavits are without any probative value in determining 
whether the veteran had PTB, pneumothorax, heart disease, or 
even localized edema related to heart disease, either during 
service or within the applicable presumptive period 
thereafter.

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's cause of death is related to a disease 
or injury incurred, or aggravated by, service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In light of the above, the Board is of the opinion that a 
preponderance of the evidence is against the appellant's 
claim for service connection of the cause of death because 
the probative medical evidence does not show that the cause 
of death was incurred in, or aggravated by, military service.  

Nor does the evidence show that the cause of death was 
incurred within a presumptive period subsequent to military 
service.  Gilbert, supra; Hickson, supra; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312.  
 


ORDER

The claim of entitlement to service connection for the 
veteran's cause of death is denied.

 
 

		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

